RNEY       GENERAL
                             EXAS




Honorable :q.C. Lindsey         Opinion No. C-642
Criminal District Attorney
Jefferson County                Re:   Proper lists for the
Beaumont, Texas                       selection of qualified
                                      jurors s
Dear Mr. Lindsey:

          Your request for an opinion on the above-captioned
subject reads, in part, as follows:

          "Article 2094, V.A.C.SWt which relates to
     the selection of names for the jury wheel
     states, in part, that various county officials
     shall meet in August each year "and select
     from the list of qualified jurors of such
     coun,tyas shown by the tax lists in the tax
     assessorus office for the current year, the
     jurors for service in the district and county
     courts for the ensuing year." in the manner
     thereinafter provided. [Emphasis added.)

          "Heretofore, the county officials of
     Jefferson County used for their selection
     of na'mesthe ad valorem tax rolls and the
     poll tax rolls as found in the tax assessor's
     office, Now that we no longer have a 'poll
     tax" in Texas to go on the 'tax list' in the
     tax assessor's office, the county officials
     have requested our office to ask your opinion
     on the following questions:

          "What constitutes the 'tax lists" as
     that term is used in Article 2094, V.A.C.S.?

          "Which lists may the county officials
     now use in the selecting of names of qualified
     jurors?"
                                                             ^




Hon. W. C. Lindsey, page 2 (C-642)



          A further question which we have been asked from other
sources and which is implied by your second question is whether
the names of persons registering under the provisions of Section
34b of the Texas Election Code, enacted by Section 7 of~senate
Bill No. 1, Acts of the 59th Legislature, 1st C,S. 1966, may pro-
perly be put into the jury wheel,

          These questions are an outgrowth of the recent federal
district court decision in United States of America v. The State
of Texas, (W,D.Tex., Feb, 9, 1966, opinion not yet reported:
appeal to U,S.Sup,Ct. pending)I invalidating the requirement for
payment of the poll tax as a prerequisite for voting. Following
the decision, the Legislature was convened in special session
for the purpose of enacting a voter registration law, and its
product was embodied in Senate Bill No, 1, supra, Section 34b
of the Election Code, enacted by Section 7 of S.B, No. 1, opened
up a 15-day registration period from March 3, 1966, through
March 17, 1966, for persons subject to the poll.tax who had
not paid it before February P, 1966, but who are in other respects
qualified electors. Registrants were issued "conditional voter
registration certificatesqafor the 1966 voting year, which were
to become effective for voting upon either of two stated con-
tingencies, one of which was that an order of the Supreme Court
or the district court having jurisdica,tionof United States v.
State of Texas, supra, U'becomeseffective to enjoin the enforce-
ment of the invalidated provisions at ePections kefd before
February 1, 1967."

          The United States Supreme Court refused to stay the
district court judgment pending appeal, but the district court
granted a stay through March 25, 1966, in order to allow completion
of registration and compilation of registration lists under the
new law before Its judgment was put into effect. As of March 26,
11966,new registrants meeting other valid requirements of Texas
law became eligible to vote at elections held during the remainder
of the 1966 voting year, and the eligibiEty will be revoked only
in the event the Supreme Court reverses the district court decision.

          Sections 1 through 5 of S-B, No, 1 contain permanent
provisions for registration of voters, not based on liability for
or payment of the poll tax0 which wili go into effect upon af-
firmance of the district court decision or upon adoption of a
proposed amendment to ,theTexas Constitution repealing payment
of the poll tax as a prerequisite for voting,
.   ,




    Hon. W. C. Lindsey, page 3 (C-642)



              Of immediate concern is whether the names of persons
    issued conditional voter registration certificates under Section
    34b of the Election Code may be placed into the jury wheel this
    year. Of concern in future years is whether the na'mesof per-
    sons registered as voters under the permanent provisions of
    S.B, No. P may be placed into the wheel.

              Article 2094, Vernon"s Civil Statutes, provides that
    the names to be placed in the jury wheel are to be selected
    "from the list of qualified jurors of the county as shown by
    the tax lists in the tax assessor's office for the current year."
    Article 2095 provides that the officers performing this duty
    "shall write the names of all persons who are known to be quali-
    fied jurors under the law, residing in their respective counties,
    on separate cards" etc.

              Article 2133, Vernonas Civil Statutes, provides as one
    of the qualifications of a juror that a person “must be a citizen
    of the State and of the County in which he is to serve, and
    qualified under the Constitution and laws to vote in said County:
    provided, that his failure to pay poll tax as required by law
    shall not be held to disqualify him for jury service in any in-
    stance." This provision doubtlessly is a partial basis for use
    of the poll tax lists [officially referred to as the lists of
    qualified voters, consisting of the names of persons who have
    paid the poll tax or obtained exemption certificates. See Art.
    5,22, Texas Election Code), Article 2133 further provides as a
    qualification of a juror that he "mdst be either a freeholder
    in the State of Texas or a householder in the County or wife of
    a householder in the County." Use of the ad valoram tax lists
    in making up the jury wheel cards is related to this qualification.

              The question of what lists should properly be classified
    as "tax iists" urder Article 2094 was fully considered in Attorney
    General"s Opinion No, O-5521 j19431, After tracing the history
    of the jury wheel Yaw, the opinion stated:

             "Construing these Paws in accordance with the
        above referred to rule of construction, we do not
        believe that it was the intent, purpose wr effect
        of the jury wheel law to render unavailable for
        jury service in those counties which came under
        such law, any man in such counties who had the


                                -3ir5
                                                      .   .




Hon. W. C. Lindsey, page 4 (C-642)



    qualifications of a juror prescribed in said
    Article 2133, et seq. In construing that por-
    tion of Article 2094 (as amended) which pro-
    vides that the names used for filling the
    jury wheel are obtained 'from the tax lists
    in the Tax Assessor*s office fox the current
    year, ' together with that provision in Article
    2095 (as amended), which provides that the
    designated officers "shall write the names of
    all men who are known to be qualified jurors
    under the law,' on cards which shall be placed
    in the wheel, we are inevitably led to the
    conclusion that it was the purpose and intent
    of the Legislature in enacting the jury wheel
    law to (ai preserve the availability as jurors
    of all men in the county qualified for jury
    service under the general law; (b) to abolish,
    in counties coming under the provisions of
    the jury wheel Yaw, the element of discretion
    involved in the selection, by jury commis-
    sioners, of the individual jurors to make up
    jury panels, and to utiliee instead the selec-
    tion of jury panels by mechanical means; ‘and
    (c$ to sanction by law the use of the tax
    lists in the tax assessor's office for the
    current year as an aid to the designated
    officers in their performance of their duty
    to see that the names of a11 those known to
    be qualified jurors under the Yaw find their
    way into the jury wheel. We think the law
    contemplates that the designated officers
    should be diligent in their efforts to collect
    and place in the jury wheel the names of aTL
    men in the county having the qualifications
    of jurors as prescribed by the statutes  of
    Texas I And axways the controlring object to
    be effected is the placing in the jury wheel
    of all the qualified jurors in the county,



          "From what we have said above, you wiP1
     understand that our answer to your question
     No, 1 is that the list in the tax assessor's
Hon. W. C. Lindsey, page 5 (C-642)



     office, which should properly be classified as
     a tax list within the meaning of the jury wheel
     law, is the rendition list: but this list is
     to be used in aid of the designated officers
     in a diligent effort on their part to see that
     the names of all qualified jurors in the county
     find their way into the jury wheel. In further-
     ance of this effort, it is permissible for said
     officers to refer to and check the poll tax
     list for the current year against the rendition
     list: but it would be error for the officers
     to use said poll tax list as the exclusive
     source from which the names to be placed in
     the jury wheel would be obtained."

          Article 2133 expressly provides that failure to pay
the poll tax does not disqualify a person for jury service.
Registrants under Section 34b of the Election Code presumably
meet all other qualifications for voting, and their names, if
known to the officers making up the cards for the jury wheel,
could be put into the wheel when new cards are prepared in August
of 1966, without their having registered as voters. Even if
their eligibility to vote is revoked by reversal of the district
court decision, their names may still properly be QUt into and
remain in the wheel until a new set of cards is prepared in
1967 * From what has been said, it also follows that names of
persons registering under the permanent provisions of S.B. No. 1
may also be placed into the wheel in future years.

                          S'IJMMARY

          The tax lists referred to in Article 2094,
     V.C.S., to be used in selecting names to be put
     into the jury wheel, are the county tax assessor's
     lists of property subject to taxation (the
     rendered and unrendered property lists). How-
     ever, these lists are not the exclusive source
     from which the names should be obtained, and
     the officers preparing the cards for the jury
     wheel should include the names of all persons
     within the county whom they know to be quali-
     fied for jury service, Names of voters who
     registered under the provisions of Section 34b
Hon. W. C. Lindsey, Qage 6 (C-642)



     of the Texas Election Code, enacted by Section
     7 of Senate Bill No. 1, Acts 59th Leg., 1st C.S.,
     1966, during the 15-day period vjhichended on
     March 17, 1966, may properly be placed into the
     jury wheel.

                                Very truly yours,

                                WAGGONER CARR
                                Attorney General




                                     Mary K, Wall
                                     Assistant

MKW:ra

APPROVED:
OPINION COMMITTEE

W. V. Geppert, Chairman
John Reeves
Robert Flowers
John Banks
Phillip Crawford

APPROVED FOR THE ATTORNEY GENERAL
By: T, B. Wright